BENHAM, Justice.
Appellant Alvin Adams entered a guilty plea to charges of malice murder and armed robbery in 1993, and the trial court sentenced him to two consecutive life sentences on October 12, 1993. On June 30, 2016, Adams filed a pro se motion to withdraw his guilty plea. The trial court promptly denied the motion on the ground that, because the term of court in which Adams was sentenced had expired, the court lacked jurisdiction to grant the motion. Finding no error, we affirm.
A trial court lacks jurisdiction to permit the withdrawal of a guilty plea once the term of court has expired in which the defendant was sentenced. See Davis v. State, 274 Ga. 865 (561 SE2d 119) (2002). In Davis, this Court stated that the only means available to withdraw a plea in such a circumstance is through a habeas corpus proceeding. Id. See also Smith v. State, 298 Ga. 487, 488 (782 SE2d 17) (2016). *892Accordingly, the trial court did not err in denying appellant’s motion to withdraw the plea he entered many years ago.
Decided February 5, 2018.
Alvin Adams III, pro se.
Herbert M. Poston, Jr., District Attorney; Christopher M. Carr, Attorney General, Patricia B. Attaway Burton, Deputy Attorney General, PaulaK. Smith, Senior Assistant Attorney General, for appellee.

Judgment affirmed.


All the Justices concur.